DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 12/7/2021 has been entered with claims 13-16 withdrawn as being non-elected.
Applicant’s arguments, see Remarks, filed 12/7/2021, with respect to the previous rejections made in the Non-Final Office Action dated 9/7/2021 have been fully considered and are persuasive.  The rejections set forth by the previous examiner have been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retaining element in claim claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant defines the retaining element as a cable tie, spring clip, and a worm drive cable clamp.  The Examiner will interpret the claim limitations to cover those structures and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Objections
Claim 8 is objected to because of the following informalities:  the limitation “at least two routing channel arranged are in a row” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato US 2003/0183413 (hereinafter Kato) in view of Suzuki US 2010/0147584 (hereinafter Suzuki).

    PNG
    media_image1.png
    785
    613
    media_image1.png
    Greyscale

Re. Cl. 1, Kato discloses: An aircraft cable routing system (Fig. 1; device can be used in an aircraft by having 61 pass through an opening in an aircraft) comprising: a routing fixture (36, Fig. 1) comprising a routing channel (see annotated figure 1) for a cable (see Fig. 1, able to receive a cable in the same manner as 32), wherein the routing channel defines an opening along its length (see annotated figure 1), and wherein a width dimension of the opening is smaller than an internal width dimension of the routing channel (see annotated figure 1, a width dimension, W1, of the opening along portion 49 is smaller than an internal width, W2, of the portion of the routing channel with 53 due to the recess 53); wherein the routing channel includes a first flange (51, Fig. 1) and a first recess (see annotated figure 1); an exit fitting (33, Fig. 1) defining an exit channel (see Fig. 1, channel through the center of 33 where 32 extends as shown in Fig. 2), wherein the exit fitting is configured for engagement with the routing channel such that the exit channel is directed away from the routing channel (see Fig. 2, 1 is directed laterally away from the routing channel); wherein the exit fitting comprises a first protrusion (right most 46, Fig. 1) removably engaging the first flange for resisting movement of the exit fitting relative to the channel in a first direction (see Fig. 1-2, the rightmost flange 46 fits within the furthest right groove 53 and therefore would prevent movement of the fitting 33 out of 38 to the right, the right being the first direction), and a second protrusion (leftmost or rearmost 46, Fig. 1) removably engaging the first recess for resisting movement of the exit fitting relative to the channel in a second direction which is different to the first direction (see Fig. 1-2, the rearmost 46 fits within the annotated first recess to resist movement of 33 to the left, the left being the second direction which is opposite to the right); a retaining element to retain a cable in the exit channel in use (see 48, Fig. 1, 48 is to retain a cable by fitting in 40 in a cable).
Re. Cl. 3, Kato discloses: the routing fixture comprises a base (60, Fig. 1) for supporting the channel (see Fig. 1), and the exit channel is directed away from the base in use (see Fig. 2).
Re. Cl. 4, Kato discloses: the exit channel defines an opening along its length (downward opening of upper half 34) which is positioned facing the opening defined by the routing channel when the exit fitting is engaged with the routing channel (see Fig. 1-2, the opening in the upper half 34 faces downward towards the annotated routing channel).
Re. Cl. 6, Kato discloses: the retaining element is configured to anchor a cable in a longitudinal direction relative to the exit channel (Col. 48, Lines 6-9).
Re. Cl. 7, Kato discloses: a clamp (7, Fig. 1) configured to engage the exit fitting and the routing fixture in use (see Fig. 1-2).
Re. Cl. 17, Kato discloses: A cable routing system (Fig. 1; device can be used in an aircraft by having 61 pass through an opening in an aircraft)  for an aircraft comprising: a cable channel (see annotated figure 1, routing channel) which is substantially a tubular segment (see Fig. 1), wherein the cable channel is open along its length (see Fig. 1) and an opening to the cable channel is narrower than an internal diameter of the cable channel (see annotated figure 1, W1 is less than W2); wherein the cable channel includes a first flange (51, Fig. 1) and a first recess (see annotated figure 1); an exit fitting (33, Fig. 1) defining an exit channel (see Fig. 1-2, channel between 34s where 32 fits), wherein the exit fitting is configured for engagement with (see Fig. 1, left or rear end where 2 is) and directed away from a longitudinal axis of the cable channel (see Fig. 1-2, at end 1, the curved shape directs the cable away from the longitudinal axis); wherein the exit fitting comprises a first protrusion (rightmost or forward most 46, Fig. 1) removably engaging the first flange for resisting movement of the exit fitting relative to the channel in a first direction (see Fig. 1-2, engagement between the rightmost 46 and flange 51 would prevent movement of 33 to the right), and a second protrusion (leftmost or rearmost 46, Fig. 1) removably engaging the first recess for resisting movement of the exit fitting relative to the channel in a second direction which is different to the first direction (see Fig. 1-2, engagement between the leftmost 46 and the annotated first recess would resist movement of 33 to the left which is different than to the right); and a retaining element to retain a cable in the exit channel in use (see Fig. 1, 48 retains cable member 32 within 33).
Re. Cl. 1 and 17, Kato discloses that the members (48) fit the wiring harness within the member (33) by engaging recess (40) as discussed in Paragraph 0048, Lines 6-9.  Kato therefore does not disclose and at least one ridge on an outer surface of the exit fitting, and the retaining element configured to engage the at least one ridge to retain a cable in the exit channel in use. Suzuki discloses a cable routing system (10, Fig. 1) which includes an exit fitting (Fig. 3a) which includes at least one ridge (11f or 13e, Fig. 3a) on an outer surface of the exit fitting (see Fig. 3a), and a retaining element (tape, T, Fig. 1) configured to engage the at least one ridge to retain a cable in the exit channel in use (see Fig. 1, the tape T retains the cable 21/22 in the exit channel).
KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Suzuki as applied to claims 1, 3-4, 6-7 and 17 above, and further in view of Maruyama US 6241198 (hereinafter Maruyama).
Re. Cl. 8, the combination of Kato in view of Suzuki does not disclose the routing fixture defines at least two routing channels, wherein the at least two routing channels arranged are in a row and generally parallel to each other.  Maruyama discloses that it is known to employ a cable/wire harness routing system which has a routing fixture (2, Fig. 1) defining at least two routing channels (see Fig. 1, where individual 7’s are held), wherein the at least two routing channels arranged are in a row and generally parallel to each other (see Fig. 1, the channels where 7’s are located are parallel to one another and arranged in a row).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the routing fixture of Kato to include at least two routing channels as disclosed by Maruyama since Maruyama states that such a modification enables the device to hold wire harnesses on a member such as an (Col. 1, Lines 5-7).  In other words, such a modification would enable the user to support multiple wire harnesses.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Suzuki in view of Maruyama as applied to claim 8 above, and further in view of Cloninger US 5615850 (hereinafter Cloninger).
Re. Cl. 9, the combination discussed above does not disclose a second routing fixture which defines fewer channels than the routing fixture.  Cloninger discloses a cable routing system (Fig. 1) which includes a first and second routing fixture (see left 12, Fig. 1) which has at least two routing channels (see 14s, Fig. 1) and a second routing fixture (see right 10, Fig. 1) which defines fewer routing channels than the first routing channels (see Fig. 1, the left 10 has 5 14’s whereas the right 10 has 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Kato, Suzuki and Maruyama device with another like device with less channels as disclosed by Cloninger to enable the user to customize how many wire harnesses can be supported.  Such a modification would enable the user to retain several harnesses in parallel while allowing some cables to spin off or route to other areas.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Suzuki as applied to claims 1, 3-4, 6-7 and 17 above, and further in view of Blanchard US 2012/0103685 (hereinafter Blanchard).
Re. Cls. 10 and 12, Kato in view of Suzuki discloses a cable routing system according to claim 1 (see rejection of claim 1 above), and a cable installed in the routing channel and the exit channel (see 32, Fig. 1-2 and paragraph 0039, Lines 1-4).  Re. Cls. 10-12, Kato in view of Suzuki does not disclose the cable routing system is an aircraft cable routing system in an aircraft wing (Cl. 10), the cable routing system is positioned inside a fuel tank (Cl. 11) or the cable routing system is within an aircraft (Cl. 12).  Blanchard discloses that it is known to use a cable routing system in an aircraft, specifically an aircraft wing positioned in a fuel tank (Paragraph 0051-0052 and claim 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the cable routing system of Kato in view of Suzuki in the aircraft environment as disclosed by Blanchard since Blanchard states that it is traditional to route cables through aircrafts and their wings (Paragraph 0002, Lines 1-4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evangelista US 2015/0101837, Yamauchi US 10840684 and Aoki US 2002/0000499 disclose other known routing systems which are particular pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632